Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 1 of 18 PageID 260



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

S.Y.,

             Plaintiff,

v.                                 Case No:    2:20-cv-603-JES-MRM

SEASONAL INVESTMENTS, INC.,

            Defendant.


                            OPINION and ORDER

      This matter comes before the Court on defendant’s Motion to

Dismiss, Motion to Strike, or For a More Definite Statement and

Memorandum of Law in Support Thereof (Doc. #10) filed on September

28, 2020.     Plaintiff filed a Response (Doc. #20) on November 2,

2020.   For the reasons set forth below, the motion is denied.

                                       I.

      The origins of this case began on October 30, 2019, when

plaintiff and another alleged victim of sex trafficking filed a

case in the Circuit Court of the Twentieth Judicial Circuit in and

for Collier County, Florida. See S.Y. et al v. Naples Hotel Co.et

al, Case No. 2:20-cv-118 (Doc. #1, p. 3). On December 31, 2019,

the plaintiffs filed a First Amended Complaint which asserted ten

claims against over forty defendants. Id. at (Doc. #1, pp. 2-4).

The case was removed to federal court in February 2020. Id. at

(Doc. #1). On April 15, 2020, the plaintiffs filed a Second Amended
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 2 of 18 PageID 261



Complaint. Id. at (Doc. #85). On August 5, 2020, the undersigned

denied various motions to dismiss, but determined severance of the

parties was appropriate. S.Y. v. Naples Hotel Co., 476 F. Supp. 3d

1251, 1258-59 (M.D. Fla. 2020). Following the Court’s severance

order, plaintiff and the other alleged victim filed nearly thirty

new actions against various defendants, including this case.

         The Complaint1 (Doc. #1) in this case was filed on August 19,

2020, alleging that plaintiff S.Y. was a resident of Collier

County, Florida, and was a victim of ongoing sex trafficking at

the Fairways Inn in Naples, Florida (the Fairways Inn) between

2013 and February 2016. (Id. at ¶¶ 13-14, 22-23.)                 The Complaint

further alleges that Seasonal Investments (Defendant or Seasonal)

is   a       hotel   owner,   operator,      manager,   supervisor,    controller,

and/or entity responsible for hotels, including the Fairways Inn.

(Id. at ¶ 2.)

         The    Complaint     sets   forth    six   claims   against   Defendant:

violation of the Trafficking Victims Protection Reauthorization

Act of 2008 (TVPRA), 18 U.S.C. § 1595 (Count I); violation of the

Florida RICO statute, § 772.104, Florida Statutes (Count II);

premise liability (Count III); negligent hiring, supervision, and

retention (Count IV); negligent rescue (Count V); and aiding and



       The Complaint is mistakenly titled “Third Amended Complaint”
         1

although it is the only such pleading filed in this case. See (Doc.
#1.)



                                          - 2 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 3 of 18 PageID 262



abetting, harboring, confining, coercion, and criminal enterprise

(Count VI).    (Id., pp. 29-44.)

                                        II.

      Defendant argues that the Court should dismiss Plaintiff’s

Complaint as it contains irrelevant matter, the state law claims

are time-barred, and it fails to allege claims for which relief

can granted concerning the state-based causes of action. (Doc.

#10, p. 3.) While Plaintiff adamantly disagrees, she has consented

to the withdrawal of three of the four state law claims for premise

liability,    negligent     hiring,    supervision   and    retention,   and

negligent rescue. (Doc. #20, pp. 1-2.) The Court will address the

arguments for the remaining claims below.

   A. Redundant, Irrelevant, and Scandalous Factual Allegations

      In its Motion, Defendant notes that this Court previously

ordered   Plaintiff    to   remove    those   allegations   “regarding   sex

trafficking in general and its relationship to the hospitality

industry.” S.Y., 476 F. Supp. 3d at 1259.             Defendant, however,

argues that contrary to the Court’s prior directive, Plaintiff has

included redundant, irrelevant, and scandalous allegations in her

Complaint that should be struck. (Doc. #10, pp. 4-6.)

      Pursuant to Rule 12(f), a party may move to strike "any

redundant, immaterial, impertinent, or scandalous matter" within

the pleadings. The Court enjoys broad discretion in determining

whether to grant or deny a motion to strike. Anchor Hocking Corp.



                                      - 3 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 4 of 18 PageID 263



v. Jacksonville Elec. Auth., 419 F. Supp. 992, 1000 (M.D. Fla.

1976). "The purpose of a motion to strike is to clean up the

pleadings, streamline litigation, and avoid unnecessary forays

into immaterial matters." Hutchings v. Fed. Ins. Co., No. 6:08-

cv-305-Orl-19KRS, 2008 U.S. Dist. LEXIS 75334, 2008 WL 4186994, *2

(M.D. Fla. Sept. 8, 2008) (marks and citation omitted). It is not

intended to "procure the dismissal of all or part of a complaint."

Id. A motion to strike is a drastic remedy and is disfavored by

the courts. Schmidt v. Life Ins. Co. of N. Am., 289 F.R.D. 357,

358 (M.D. Fla. 2012). Therefore, a motion to strike should be

granted only if "the matter sought to be omitted has no possible

relationship    to   the    controversy,     may   confuse   the    issues,   or

otherwise prejudice a party." Id.

      Defendant urges the Court to strike ten paragraphs in the

Complaint (Doc. #1, ¶¶ 3-5, 39-41, 62-64, 125) that it maintains

contain    “puffing”       about    sex   trafficking    and       its   alleged

relationship    to   the    hotel    industry,     scandalous   matter    about

Seasonal’s knowledge of the tactics of sex traffickers, and that

such tactics are used against children. (Doc. #10, pp. 6-7.) Upon

review of these allegations, the Court finds the majority of them

relate to Defendant’s knowledge of sex trafficking, its failure to

prevent the alleged criminal conduct, and Defendant’s profiting

from the sex trafficking industry. Such allegations are relevant

to the type of claims plaintiff asserts, S.Y., 476 F. Supp. 3d at



                                     - 4 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 5 of 18 PageID 264



1259 n.5, and the Court does not find any to be overly redundant

or    unduly   prejudicial.     See   Schmidt,       289   F.R.D.   at   358.

Admittedly, general allegations of sex trafficking in paragraph

three and tactics of sex traffickers implemented against children

in paragraph five may be immaterial, but the Court cannot say that

these allegations are unduly prejudicial to justify the “drastic”

remedy sought. Schmidt, 289 F.R.D. at 358.             The Court therefore

denies     Defendant’s    request     to    strike     the   aforementioned

allegations.

     B. Failure To State a Claim

       Federal Rule of Civil Procedure 8(a)(2) requires that a

complaint contain a "short and plain statement of the claim showing

that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2).

This obligation "requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do." Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct.

1955, 167 L. Ed. 2d 929 (2007) (citation omitted). To survive

dismissal, the factual allegations must be "plausible" and "must

be enough to raise a right to relief above the speculative level."

Id. at 555; see also Edwards v. Prime Inc., 602 F.3d 1276, 1291

(11th Cir. 2010). This requires "more than an unadorned, the-

defendant-unlawfully-harmed-me accusation." Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).



                                    - 5 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 6 of 18 PageID 265



      In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to the plaintiff, Erickson v.

Pardus, 551 U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081

(2007), but "[l]egal conclusions without adequate factual support

are entitled to no assumption of truth." Mamani v. Berzaín, 654

F.3d 1148, 1153 (11th Cir. 2011) (citations omitted). "Threadbare

recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.

Factual allegations that are merely consistent with a defendant's

liability fall short of being facially plausible. Chaparro v.

Carnival Corp., 693 F.3d 1333, 1337 (11th Cir. 2012) (citations

omitted). Thus, the Court engages in a two-step approach: "When

there are well-pleaded factual allegations, a court should assume

their veracity and then determine whether they plausibly give rise

to an entitlement to relief." Iqbal, 556 U.S. at 679.

          1. Florida RICO Violation

      In Count II of the Complaint, Plaintiff alleges that Seasonal

violated    Florida’s   civil   RICO   provisions,   §§   772.104(1)-(2). 2



      2"Since Florida RICO is patterned after federal RICO, Florida
courts have looked to the federal courts for guidance in
interpreting and applying the act. Therefore, federal decisions
should be accorded great weight." Yuanxiao Feng v. Walsh, No. 19-
24138-CIV, 2020 U.S. Dist. LEXIS 169654, at *20 (S.D. Fla. Sep.
14, 2020) (quoting O'Malley v. St. Thomas Univ., Inc., 599 So. 2d
999, 1000 (Fla. 3d DCA 1992)).



                                   - 6 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 7 of 18 PageID 266



(Doc.   #1,    ¶¶    136-149.)     To    state   a    claim    under   the    statute,

plaintiff must allege plausible facts showing "(1) conduct or

participation in an enterprise through (2) a pattern of [criminal]

activity." Horace-Manasse v. Wells Fargo Bank, N.A., 521 Fed. App'x

782, 784 (11th Cir. 2013) (quoting Lugo v. State, 845 So. 2d 74,

97 (Fla. 2003)).

      Defendant moves for dismissal, arguing Plaintiff failed to

sufficiently        plead    the   existence     of   an    enterprise,      a   common

purpose, a pattern of criminal activity, and that Plaintiff’s

injuries were proximately caused by RICO violations. (Doc. #10,

pp. 7-12.)

         a. RICO Enterprise and Common Purpose

      RICO    statute       defines     enterprise     to   include    a   “group   of

individuals associated in fact although not a legal entity.” §

772.102(3), Fla. Stat. “[A]n association-in-fact enterprise is

simply a continuing unit that functions with a common purpose.”

Cisneros v. Petland, Inc., 972 F.3d 1204, 1211 (11th Cir. 2020)

(quoting Boyle v. United States, 556 U.S. 938, 948 (2009)). To

sufficiently plead such an enterprise, “a plaintiff must allege

that a group of persons shares three structural features: (1) a

purpose,      (2)    relationships       among    those       associated     with   the




                                         - 7 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 8 of 18 PageID 267



enterprise,        and    (3)   longevity          sufficient    to    permit     these

associates to pursue the enterprise’s purpose.” Cisneros, 972 F.3d

at 1211 (quoting Almanza v. United Airlines, Inc., 851 F.3d 1060,

(11th Cir. 2017)) (marks and citations omitted).

      “The purpose prong contemplates ‘a common purpose of engaging

in    a   course     of     conduct’       among      the    enterprise’s       alleged

participants.” Cisneros, 972 F.3d at 1211 (quoting United States

v. Turkette, 452 U.S. 576, 583 (1981)). “An abstract common

purpose, such as a generally shared interest in making money, will

not suffice. Rather, where the participants’ ultimate purpose is

to make money for themselves, a RICO plaintiff must plausibly

allege that the participants shared the purpose of enriching

themselves through a particular criminal course of conduct.” Id.

(citations omitted).

      Here,    the       Complaint        alleges     that    “Defendant      Seasonal

Investment associated with the Plaintiff S.Y.’s sex traffickers

for   the   common       purpose     of   profiting     off     an   established     sex

trafficking scheme,” which Plaintiff contends is an “association-

in-fact” and thus an “enterprise” pursuant to § 772.102(3), Fla.

Stat. (Doc. #1, ¶ 138.) Plaintiff further alleges that Seasonal

“conducted     or    participated         in,   or    conspired       to   conduct    or

participate in, the affairs of the RICO Enterprise through a

pattern of numerous acts of racketeering activity . . . related by

their     common    purpose     to   profit     off    an    institutionalized       sex



                                           - 8 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 9 of 18 PageID 268



trafficking scheme.” (Doc. #1, ¶ 139.) The Court finds these

allegations sufficient to allege Seasonal and the traffickers

“shared the purpose of enriching themselves through a particular

criminal course of conduct.” Cisneros, 972 F.3d at 1211; see also

United States v. Church, 955 F.2d 688, 697-98 (11th Cir. 1992)

(noting that “an association’s devotion to ‘making money from

repeated criminal activity’ . . . demonstrates an enterprise’s

‘common purpose of engaging in a course of conduct’” (citations

omitted)); Burgese v. Starwood Hotel & Resorts Worldwide, Inc.,

101 F. Supp. 3d 414, 424 (D. N.J. 2015) (on motion to dismiss

Florida    RICO   claim,   court    found   that   “Plaintiff’s     Amended

Complaint can be read to allege a ‘common purpose’ of furthering

an institutionalized prostitution scheme to increase profits for

the participants,” and that “[t]hese allegations, though thin, are

sufficient for purposes of this motion”).

          b. Pattern of Criminal Activity

      Defendant also argues that the Complaint fails to allege

sufficient facts that evidence a pattern of criminal activity.

(Doc. #10, p. 10.) As previously stated, “[i]n order to state a

civil cause of action under the Florida RICO Act, a plaintiff must

allege a pattern of criminal activity.” Arthur v. JP Morgan Chase

Bank, NA, 569 F. App’x 669, 682 (11th Cir. 2014) (citing §§

772.103-104, Fla. Stat.). The statute’s definition of “criminal

activity” provides “that a particular state law crime can serve as



                                   - 9 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 10 of 18 PageID 269



 the predicate act for a RICO claim if it is ‘chargeable by

 indictment or information’ and falls within a series of specified

 provisions.” Id. (citing § 772.102(1)(a), Fla. Stat.). “In order

 to establish a pattern of criminal activity, the plaintiff must

 allege two or more criminal acts ‘that have the same or similar

 intents, results, accomplices, victims, or methods of commission’

 that occurred within a five-year time span.” Id. at 680 (citing §

 772.102(4), Fla. Stat.).

       Plaintiff’s    Florida    RICO   claim   is   predicated     on     the

 commission of human trafficking crimes in violation of section

 787.06, Florida Statutes. (Doc. #1, ¶¶ 140, 142); see also §

 772.102(1)(a)15., Fla. Stat. (listing “human trafficking” under

 Chapter 787 among the types of “criminal activity” covered by the

 Florida RICO statute). This provision provides various punishments

 for “[a]ny person who knowingly, or in reckless disregard of the

 facts, engages in human trafficking, or attempts to engage in human

 trafficking, or benefits financially by receiving anything of

 value from participation in a venture that has subjected a person

 to human trafficking.” § 787.06(3), Fla. Stat.

       Defendant   asserts   Plaintiff’s    RICO   claim   falls   short    of

 alleging a pattern of criminal activity as “[i]t is impossible to

 discern if Seasonal committed two or more predicate acts in the

 required timeframe because Plaintiff provides a several year span

 and no specific allegations of when the predicate acts allegedly



                                   - 10 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 11 of 18 PageID 270



 occurred.” (Doc. #10, p. 10.)           The Court disagrees.   The Complaint

 alleges    that    from   2013   through    February   2016,   Plaintiff    was

 subjected to sex trafficking on a “regular, consistent and/or

 regular basis” at various hotels in Naples, Florida, including the

 Fairways Inn.       (Doc. #1, ¶ 68.)            It is further alleged that

 plaintiff S.Y. “performed numerous commercial sex acts per day” at

 the Fairways Inn between 2013 and 2016, and that Defendant’s

 employees had knowledge of and even engaged in the trafficking,

 made promises to traffickers not to interfere with the trafficking,

 and knowingly turned a blind eye to such conduct—all the time

 benefiting financially by repeated payments for rooms. (Doc. #1,

 ¶¶ 9, 18, 39, 62-63, 74-78, 142, 209, 211.) Viewing the allegations

 in the light most favorable to plaintiff, the Court finds this

 sufficient    to    allege   two   or    more   predicate   acts   within   the

 applicable timeframe.

           c. RICO Violations as Proximate Cause of Injuries

       Lastly, Defendant argues the Complaint woefully fails to

 allege that Plaintiff’s injuries were proximately caused by RICO

 violations. (Doc. #10, p. 11.) Under the Florida RICO statute, a

 plaintiff must demonstrate that their injuries were proximately

 caused by the RICO violations. See Bortell v. White Mountains Ins.

 Grp., Ltd., 2 So. 3d 1041, 1047 (Fla. 4th DCA 2009). “A wrongful

 act is a proximate cause if it is a substantive factor in the

 sequence of responsible causation.” Green Leaf Nursery v. E.I.



                                     - 11 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 12 of 18 PageID 271



 DuPont De Nemours & Co., 341 F.3d 1292, 1307 (11th Cir. 2003)

 (marks and citation omitted). Furthermore, a plaintiff “must show

 a ‘direct relation between the injury asserted and the injurious

 conduct alleged.’” Id. (quoting Holmes v. Sec. Inv’r Prot. Corp.,

 503 U.S. 258, 268 (1992)). “Indirect harm is insufficient to

 sustain a cause of action under the RICO statutes.” Bortell, 2 So.

 3d at 1047; see also O’Malley, 599 So. 2d at 1000 (“[I]ndirect

 injuries, that is, injuries sustained not as a direct result of

 predicate acts . . . will not allow recovery under Florida RICO.”).

        Defendant argues that the Complaint contains “no plausible

 allegations that it engaged in any conduct that was the proximate

 cause   of   Plaintiff’s   alleged    injuries.”   (Doc.      #10,    p.    11.)

 Defendant    also   contends   that   the   Complaint   “is    void    of    any

 allegation that that [sic] [Defendant] had specific knowledge of

 Plaintiff.” (Id.) Plaintiff responds that she has sufficiently

 pled proximate cause and losses stemming from sex trafficking

 activities by alleging she “was at the Fairways Inn as part of the

 sexual trafficking scheme and her injuries were caused by and in

 furtherance of the sexual trafficking scheme.” (Doc. #20, pp. 11-

 12.)

        Having reviewed the Complaint, the Court finds Plaintiff has

 established a sufficient causal nexus between the sex trafficking




                                   - 12 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 13 of 18 PageID 272



 and her injuries.3 Plaintiff alleges Defendant “was on notice of

 repeated incidents of sex trafficking occurring on its hotel

 premises,” and yet “failed to take the necessary actions to prevent

 sex trafficking from taking place.” (Doc. #1, ¶ 44.) The Complaint

 also alleges numerous ways in which defendant could have identified

 and prevented the sex trafficking from occurring. (Id. at ¶¶ 46-

 61.) Finally, the Complaint alleges the “acts and omissions of

 [Defendant] served to support, facilitate, harbor, and otherwise

 further the traffickers’ sale and victimization” of Plaintiff “for

 commercial sexual exploitation by repeatedly renting rooms to

 people    they   knew   or   should    have    known   were   engaged   in   sex

 trafficking.” (Id. at ¶ 104.) “[B]y knowingly, or with reckless

 disregard, repeatedly allowing sex trafficking to occur on its

 premises between 2013 and 2016,” Defendant’s “acts have yielded

 consistent       results     and   caused       economic,     physical,      and

 psychological injuries” to Plaintiff.4 (Id. at ¶¶ 141, 144.)


       3Unlike the federal RICO statute, “the Florida statute does
 not expressly limit recovery . . . to persons who have suffered
 injury to their ‘business or property,’ language which has been
 interpreted to exclude economic losses arising out of personal
 injuries.” Berber v. Wells Fargo Bank, N.A., 2018 WL 10436236, *3
 (S.D. Fla. May 24, 2018); see also Townsend v. City of Miami, 2007
 WL 9710944, *2 (S.D. Fla. Nov. 7, 2007) (“Unlike its federal
 counterpart, the Florida RICO statute is not limited to ‘business
 or property’ injuries. . . . The plain language of the Florida
 statute does not exclude pecuniary losses resulting from personal
 injury. Accordingly, Mr. Townsend can sue under the Florida RICO
 statute for his loss of employment and personal injuries.”).
       4Plaintiff identifies the injuries that are a direct and
 proximate result of Defendants acts pursuant to her RICO claim, as


                                       - 13 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 14 of 18 PageID 273



       The Court finds these allegations sufficient to plead a

 “direct relation between the injury asserted and the injurious

 conduct alleged,” Holmes, 503 U.S. at 268, and therefore the

 Complaint adequately pleads proximate cause. See Burgese, 101 F.

 Supp. 3d at 422 (finding allegations of physical injury and mental

 anguish “cognizable under the Florida RICO Act” and sufficient to

 survive a motion to dismiss); cf. Berber, 2018 WL 10436236, *5

 (“Because Plaintiffs’ asserted injuries arise from a set of actions

 entirely    distinct     form   [sic]     the       alleged   predicate   RICO

 violations, proximate cause is lacking as a matter of law.”).

           2. Aiding and Abetting, Harboring, Confining, Coercion and

             Criminal Enterprise5

       Count VI of the Complaint asserts a claim of aiding and

 abetting    against    defendant.   (Doc.     #1,    ¶¶   201-214.)   Plaintiff

 accuses    Defendant    of   “aiding    and   abetting     unlawful   activity

 including unlawful confinement, imprisonment, assault and battery

 by [Plaintiff’s] sex traffickers and ‘Johns.’” (Id. at ¶ 201.)



 being “bodily injures that are of a continuing or permanent nature,
 resulting in pain and suffering, disability, disfigurement, mental
 anguish, PTSD, humiliation, distress, deformation, loss of
 capacity to enjoy life, loss of enjoyment of life, and expenses of
 medical treatment.” (Doc. #1, ¶ 149.)
       5In Response, Plaintiff withdrew Count III through Count V
 set forth in the Complaint, however, she did not address Count VI,
 that alleges a claim of aiding and abetting against Defendant. See
 (Doc. #20.)   While it is unclear whether Plaintiff intended to
 withdrawal Count VI as well, the Court will nevertheless address
 Defendant’s arguments as to this cause of action.



                                     - 14 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 15 of 18 PageID 274



 Defendant argues the claim must be dismissed because (1) it asserts

 defendant “aided and abetted the criminal act of sex trafficking

 in violation of the TVPRA,” and (2) the TVPRA does not provide a

 cause of action for aiding and abetting. (Doc. #10, pp. 19-20.)

 Having reviewed the allegations in the Complaint and the relevant

 case law, the Court finds defendant is misinterpreting the claim.

       Florida   courts   have   recognized    aiding   and   abetting   the

 commission of a tort as a standalone claim. See Gilison v. Flagler

 Bank, 303 So. 3d 999, 1002 (Fla. 4th DCA 2020) (aiding and abetting

 fraud); MP, LLC v. Sterling Holding, LLC, 231 So. 3d 517, 527 (Fla.

 3d DCA 2017) (aiding and abetting breach of fiduciary duty). This

 Court has previously listed the following elements that must be

 alleged “to state a claim for aiding and abetting a common law

 tort” under Florida law: “(1) an underlying violation on the part

 of the primary wrongdoer; (2) knowledge of the underlying violation

 by the alleged aider and abetter [sic]; and (3) the rendering of

 substantial assistance in committing the wrongdoing by the alleged

 aider and abettor.” Angell v. Allergan Sales, LLC, No. 3:18-cv-

 282-J-34JBT, 2019 U.S. Dist. LEXIS 142768, 2019 WL 3958262, *8

 (M.D. Fla. Aug. 22, 2019); see also Lawrence v. Bank of Am., N.A.,

 455 F. App’x 904, 906 (11th Cir. 2012) (applying the above elements

 to three Florida tort claims). These cases demonstrate Florida

 recognizes a common-law claim of aiding and abetting tortious

 conduct.



                                   - 15 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 16 of 18 PageID 275



       Here,   the   Complaint     alleges    Seasonal   aided    and    abetted

 Plaintiff’s unlawful harboring, confinement, imprisonment, assault

 and battery, (Doc. #1, ¶¶ 203-04, 206, 209) and to the extent the

 claim alleges Defendant has actual knowledge,6 the Court finds it

 sufficient    to    state   a   claim.   Accordingly,   the     Court   denies

 defendant’s request for dismissal.

    C. More Definite Statement

       In the alternative, Defendant asserts that the Complaint is

 vague, ambiguous, and fails to provide sufficient information to

 allow it to formulate a response. (Doc. #10, p. 20.) Therefore,

 Defendant requests that the Court exercise its discretion and order

 Plaintiff to provide a more concise pleading before it is required

 to provide an answer. (Id.)

       Pursuant to Federal Rule of Civil Procedure 12(e), "[a] party

 may move for a more definite statement of a pleading to which a

 responsive pleading is allowed but which is so vague or ambiguous

 that the party cannot reasonably prepare a response." Fed. R. Civ.

 P. 12(e); see also Euro RSCG Direct Response, LLC v. Green Bullion

 Fin. Servs., 872 F. Supp. 2d 1353, 1358 (S.D. Fla. 2012) (quoting

 Ramirez v. FBI, No. 8:10-cv-1819-T-23TBM, 2010 U.S. Dist. LEXIS

 132271, 2010 WL 5162024, at *2 (M.D. Fla. Dec. 14, 2010)) ("A Rule


       6 “[A]llegations which demonstrate merely constructive
 knowledge, recklessness or gross negligence cannot satisfy the
 ‘knowledge’ element of an aiding and abetting claim under Florida
 law.” Angell, 2019 WL 3958262, at *9.



                                     - 16 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 17 of 18 PageID 276



 12(e)   motion    is    appropriate    if   the    pleading   is    so    vague   or

 ambiguous that the opposing party cannot respond, even with a

 simple denial, in good faith, without prejudice to [itself].").

       The Court finds the Complaint is not “so vague or ambiguous”

 that Defendant could not reasonably respond. Euro RSCG Direct

 Response, 872 F. Supp. 2d at 1358 ("[A Rule 12(e)] motion is

 intended to provide a remedy for an unintelligible pleading, rather

 than a vehicle for obtaining greater detail."); Eye Care Int’l,

 Inc. v. Underhill, 92 F. Supp. 2d 1310, 1316 (M.D. Fla. 2000)

 (noting that “motions for a more definite statement are not favored

 in light of the liberal discovery practice,” and that “a motion

 for more definite statement is not to be used as a substitute for

 discovery”); cf. LeBlanc v. LVNV Funding, LLC, No. 2:19-cv-285-

 FtM-99MRM, 2019 U.S. Dist. LEXIS 99983, at *1 (M.D. Fla. June 14,

 2019) (granting motion for more definite statement, finding “the

 Complaint contains no facts” and was “not sufficiently specific to

 place defendant on notice of the claims against it”).

       Here,     Plaintiff   has   provided        specific    facts      about    the

 elements   of    each    claim,   Defendant’s       purported      knowledge      and

 participation in ongoing sex trafficking at the Fairways Inn, and

 its failure to identify and prevent this criminal conduct, which

 ultimately resulted in Defendant profiting from the trafficking.

 The Court finds such allegations are sufficiently specific to place




                                       - 17 -
Case 2:20-cv-00603-JES-MRM Document 37 Filed 03/04/21 Page 18 of 18 PageID 277



 Defendant   on   notice   of   the   claims   against   it,   and   as   such,

 Defendant’s Motion for a More Definite Statement is denied.

       Accordingly, it is hereby

       ORDERED:

       1. Defendant’s Motion to Dismiss, Motion to Strike, or For a

          More Definite Statement and Memorandum of Law in Support

          Thereof (Doc. #10) is DENIED.

 DONE and ORDERED at Fort Myers, Florida, this           4th   day of March,

 2021.




 Copies:
 Counsel of Record




                                      - 18 -
